UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6339



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

FELIX ORIAKHI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-90-72-K, CA-97-656-JFM)


Submitted:   May 14, 1998                   Decided:   June 3, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felix Oriakhi appeals from the district court's orders denying

his successive motion pursuant to 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), and for reconsideration of the dismissal of his § 2255

motion. Our review of the record and the district court's opinions

discloses that this appeal is without merit. We find that the
district court properly dismissed Oriakhi's § 2255 motion on the

ground that this court denied Oriakhi's motion for authorization to

file the successive § 2255 motion pursuant to 28 U.S.C.A. § 2244

(West Supp. 1998). We further find that the district court did not
abuse its discretion in denying Oriakhi's motion for reconsidera-

tion of the dismissal of his § 2255 motion. See United States v.
Williams, 674 F.2d 310, 312 (4th Cir. 1982). Accordingly, we affirm

the district court's orders. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the Court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2